Order entered October 6, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                   IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15158

                                             ORDER
       We REINSTATE this appeal.

       In an order dated August 20, 2015, we ordered the Honorable Kim Cooks, Presiding

Judge of the 255th Judicial District Court, to conduct a hearing and make findings of fact

regarding the exhibits for the reporter’s record. We also ordered Joie Rivera, Official Court

Reporter for the 255th Judicial District Court, to file a reporter’s record of the hearing and

Felicia Pitre, Dallas County District Clerk, to file a supplemental clerk’s record containing the

trial court’s findings from the hearing within forty-five days.

       Before the Court is Ms. Rivera’s October 2, 2015 motion seeking a fifteen-day extension

of time to file the reporter’s record from the hearing. She explains that the hearing was held on

September 14, 2015 and continued on September 30, 2015. We GRANT Ms. Rivera’s motion.

The reporter’s record from the hearings shall be filed by OCTOBER 21, 2015.
       The supplemental clerk’s record with the trial court’s findings of fact is past due. In a

letter dated October 5, 2015, Ms. Pitre informed the Court that her office has not received the

trial court’s findings of fact. Accordingly, we ORDER Judge Cooks to make findings of fact by

OCTOBER 16, 2015.

       We ORDER Ms. Pitre to file a supplemental clerk’s record containing the trial court’s

findings of fact by OCTOBER 21, 2015.

       We DIRECT the Clerk of this Court to send a copy of this email by electronic

transmission to Judge Cooks, Ms. Rivera, Ms. Pitre, and all parties.



                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE